DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1, 4-22 are pending.
	Claims 1, 11, 13 newly amended.
	Claim 22 newly added.
Response to Amendment
	Amendments to claims 1, 13, 14 overcome rejections under 35 USC 112(b).
	Applicant has not amended claim 15 as argued in Remarks pgs. 12-15. Claim 15 remains rejected under 35 USC 112(b).
Response to Arguments
Applicant's arguments filed 09/30/2022 have been fully considered.
Applicant’s arguments, see Remarks pgs. 14-17, with respect to claims 13-15 have been fully considered and are persuasive.  The rejections of claims 13-15 have been withdrawn. 
Applicant’s arguments, see Remarks pgs. 13-14, with respect to claims 1-12, 16-21 are not persuasive. See detailed response below.
	Argument (Remarks pgs.13-14): Short in view of Klotzbuecher does not teach “wherein the first subsequence of successive signal segments are associated with the first subsequence of successive chirps emitted via the first transmission channel, wherein the second subsequence of successive signal segments are associated with the first subsequence of successive chirps emitted via the second transmission channel, and wherein the second subsequence of successive chirps has a smaller number of chirps than the first subsequence of successive chirps,” as claim 1 has been amended to recite. Claim 11 recites similar features to claim 1.  Claims 1-10, 12, 16-21 are allowable as dependent.
Response: Applicant’s arguments with respect to claim(s) 1-12, 16-21 have been considered but are not persuasive. Klotzbuecher teaches “wherein the first subsequence of successive signal segments are associated with the first subsequence of successive chirps emitted via the first transmission channel, wherein the second subsequence of successive signal segments are associated with the first subsequence of successive chirps emitted via the second transmission channel.” Testar teaches “wherein the second subsequence of successive chirps has a smaller number of chirps than the first subsequence of successive chirps.” See updated rejection under 35 USC 103 below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 15 recites the limitation “the first sequence of temporally successive chirps.”  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-12, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Short et al. (US 2015/0287422 Al; hereinafter “Short”) in view of Klotzbuecher et al (US 2018/0136324 Al; hereinafter “Klotzbuecher” and further in view of Testar (US 9024809 B2).
Regarding claim 1,
	Short teaches:
A method, comprising:
Transmitting ([0327] – The  signal  separation  (SS)  technology  described herein may be applied to any system that may send or capture signals through a collection mechanism for either transmission, storage, analysis or manipulation. The signal may subsequently be (but not limited to): transmitted between receivers (e.g. RF transmission) via at least one of a first 
Generating, by a reception channel, a digital radar signal ([0327] – The  signal  separation  (SS)  technology  described herein may be applied to any system that may send or capture signals through a collection mechanism for either transmission, storage, analysis or manipulation. The signal may subsequently be (but not limited to): transmitted between receivers (e.g. RF transmission)… SS technology may be introduced into one or more processes and/or systems that involve digital signal processing.; [0330] – In some embodiments, the signal separation technology described herein may be utilized in Radar-based object detection and tracking systems that rely on radio waves as a method to determine the range, altitude, direction, speed or other characteristics of objects.)  ([0332] – echo signal received in the radar receiver… radiofrequency echoes returned from targets)  wherein each signal segment of the sequence is respectively associated with a different chirp of the sequence of RF chirps; ([0356] – signal generator, power amplifier and electro-acoustic transducer/array at constant frequency or a "chirp" of changing frequency (enabling pulse compression upon reception))
Generating data need to create a range-doppler map ([0331] – SS technology may be applied to the radar systems… in conjunction with one or more of such systems, such as: pulse-doppler, moving target indication, 3 D mapping imaging applications,) 
Detecting radar targets ([0330] – signal separation technology described herein may be utilized in Radar-based object detection and tracking systems that rely on radio waves as a method to determine the range, altitude, direction, speed or other characteristics of objects.) ([0331] – SS technology may be applied to the radar systems… in conjunction with one or more of such systems, such as: pulse-doppler)  range-Doppler information 
Ascertaining whether the detected radar targets comprise a group of radar targets having overlapping signal components in information; and ([0085] – overlapping signal elements within the same frequency range may be independently extracted and enhanced)





Klotzbuecher teaches:
having a reception channel ([0130] – at least one receiver antenna arrangement), a first transmission channel, ([0048] – a first transmitter antenna arrangement 10a)  and a second transmission channel ([0048] – a second transmitter antenna arrangement 10b)  
transmit a sequence of radio frequency (RF) chirps via at least one of the first transmission channel and the second transmission channel, including transmitting a first subsequence of successive chirps and a second subsequence of successive chirps,Figs. 2, 3; [0048] – a first transmitter antenna arrangement 10a… being arranged to transmit a corresponding first chirp signal 4a and second chirp signal 4b; [0048] – a second transmitter antenna arrangement 10b… being arranged to transmit a corresponding first chirp signal 4a and second chirp signal 4b))
having a sequence of signal segments ([0029] – each transceiver arrangement includes a signal generator and is arranged to transmit a first chirp signal and second chirp signal)
transmitted via at least one of the first transmission channel and the second transmission channel; (Figs. 2, 3; [0048] – a first transmitter antenna arrangement 10a and a second transmitter antenna arrangement 10b being arranged to transmit a corresponding first chirp signal 4a and second chirp signal 4b)
generate range-Doppler map (Fig. 4; [0027] – plurality of Range-Doppler matrices is obtained) based on a first subsequence of successive signal segments of the sequence of signal segments, wherein the first subsequence of successive signal segments correspond to the first subsequence of successive chirps (Figs. 2, 3; [0048] – a first transmitter antenna arrangement 10a… being arranged to transmit a corresponding first chirp signal 4a and second chirp signal 4b)
detect radar targets in the range-Doppler map (Fig. 4; [0057-66] – At first range R.sub.1 there is a first target indication 25 detected at a first speed v.sub.1… second target indication 26)  
ascertain whether the detected radar targets comprise a group of radar targets having overlapping signal components in a distance dimension(Fig. 4; [0057-60] – third target indication 27 detected at third range R.sub.3… fifth target indication 29 appears at the third range R.sub.3… imaginary fifth target indication 29.sub.i… anti-aliasing filter 7; all three target indications have overlapping signal components in distance dimension; [0064] – By use of the dwell list 34, it is possible for the second processing path 31 to focus the processing efforts where there is an increased possibility for presence of objects
in response to detecting the group of radar targets having the overlapping signal components, calculate a spectral value each radar target of the group of radar targets having the overlapping signal components ([0063] – The second processing path 31 is arranged to extract specific spectral lines from the Range-Doppler matrix 35 and store them in a buffer structure.) based on a second subsequence of the sequence of signal segments (Figs. 2, 3; [0048] – a second transmitter antenna arrangement 10b… being arranged to transmit a corresponding first chirp signal 4a and second chirp signal 4b) and based on velocity values ascertained from the range-Doppler map, that correspond to the radar targets of the group of radar targets, ([0146] – feed the two-dimensional spectrum of each Range-Doppler matrix 35 into a first processing path 30 and a second processing path 31) wherein the second subsequence of successive signal segments correspond to the second subsequence of successive chirps. (Figs. 2, 3; [0048] – a second transmitter antenna arrangement 10b… being arranged to transmit a corresponding first chirp signal 4a and second chirp signal 4b; [0070] – after every pulse block 4, where three decision outcomes are possible: No Target, Target Present, and No Decision. If the latter decision is made, then another pulse block 4 is evaluated.) 
Wherein the first subsequence of successive signal segments are associated with the first subsequence of successive chirps emitted via the first transmission channel (Figs. 2, 3; [0048] – a first transmitter antenna arrangement 10a… being arranged to transmit a corresponding first chirp signal 4a and second chirp signal 4b)
Wherein the second subsequence of successive signal segments are associated with the first subsequence of successive chirps emitted via the second transmission channel, and (Figs. 2, 3; [0048] – a second transmitter antenna arrangement 10b… being arranged to transmit a corresponding first chirp signal 4a and second chirp signal 4b)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Klotzbuecher’s known device to Short’s known technique ready for improvement to yield predictable results. Such a finding is proper because (1) Short teaches a base technique for calculating spectral values as a method of signal processing in order to separate radar targets with overlapping signal components; (2) Klotzbuecher teaches a radar system with transceiver arrangement and data processing appropriate for detecting and processing radar targets with overlapping signal components; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in the ability to implement Short’s technique in an improved radar system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Short in view of Klotzbuecher does not teach:
Wherein the second subsequence of successive chirps has a smaller number of chirps than the first subsequence of successive chirps

Testar teaches: 
Wherein the second subsequence of successive chirps has a smaller number of chirps than the first subsequence of successive chirps ([claim 1] – “the number of second type chirps is less than the number of first type chirps”)

Teaching in Klotzbuecher and Testar would have led one of ordinary skill to modify Nayyar’s known technique to arrive at the claimed invention.  Such a finding is proper because (1) there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings. Klotzbuecher teaches the need to choose interleaving chirp parameters at [00131].  In a similar field of endeavor, Testar further teaches that using fewer second type chirps is more optimal by increasing the efficiency of transmitted chirps at col. 6; (2) there was a reasonable expectation of success; and (3) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 4,
	Short in view of Klotzbuecher and further in view of Testar teaches the invention as claimed and discussed above.
	Short further teaches:
The method as recited in claim 1, wherein the calculation of the spectral value for each radar target of the group of radar targets comprises: 
transforming signal segments of the second subsequence into a frequency domain in order to obtain corresponding spectra; ([0145] – frequency domain representation of the product of W(t)*S(t) exhibits the convolution of the transforms, W.hat.(t) and S.hat.(t) where the notation indicates that these are the transforms of W(t) and S(t), respectively)
extracting values from a frequency bin of the obtained corresponding spectra that is associated with the group of radar targets; ([0145] – high resolution spectral analysis reveals that there is a signal component of magnitude M.sub.0 at a frequency f.sub.0 , then the convolution theorem implies an existence of a contribution centered at f.sub.0)
and estimating a spectral value for each radar target of the group of radar targets based on the extracted values. ([0145] – finite grid of points that result in a sampled version of the spectrum; [0146] – spectral values that have been sampled onto the frequency grid of the discrete transform)

Regarding claim 5,
Short in view of Klotzbuecher and further in view of Testar teaches the invention as claimed and discussed above.
	Short further teaches:
The method as recited in claim 4, wherein the estimation of the spectral value for each radar target of the group of radar targets further comprises: 
calculating an approximate solution for an overdetermined equation system using a coefficient matrix that is dependent on the velocity values ascertained for the group of radar targets, and using a vector of input values that correspond to the extracted values. ([0140] – Further, the steps may include calculating the magnitude and phase of an oscillator by fitting the calculated spectrum to a set of frequency data and calculating the magnitude and phase of a low frequency oscillator, accounting for interference effects caused by aliasing through DC.)

Regarding claim 6,
	Short in view of Klotzbuecher and further in view of Testar teaches the invention as claimed and discussed above.

	Short further teaches:
The method as recited in claim 1, further comprising: 
calculating the spectral value for each radar target of the group of radar targets ([0146] – spectral values) based on a third subsequence of the sequence of signal segments ([0153] – mirror-image, complex conjugate pair)  and further based on distance values ([0138] – be used to give emphasis to signals coming from a specified direction or range of directions.) and the velocity values ascertained for the group of radar targets, ([0331] – in conjunction with one or more of such systems, such as: pulse-doppler, moving target indication)  

Short does not explicitly teach:
wherein signal segments of the second subsequence are associated with chirps emitted via a first transmission channel and signal segments of the third subsequence are associated with chirps emitted via a second transmission channel

Klotzbuecher teaches:
wherein signal segments of the second subsequence are associated with chirps emitted via a first transmission channel, (Figs. 2, 3; [0048] – a first transmitter antenna arrangement 10a… being arranged to transmit a corresponding first chirp signal 4a and second chirp signal 4b) and signal segments of the third subsequence are associated with chirps emitted via a second transmission channel. (Figs. 2, 3; [0048] – a second transmitter antenna arrangement 10b… being arranged to transmit a corresponding first chirp signal 4a and second chirp signal 4b)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Klotzbuecher’s known device to Short’s known technique ready for improvement to yield predictable results. Such a finding is proper because (1) Short teaches a base technique for calculating spectral values as a method of signal processing in order to separate radar targets with overlapping signal components; (2) Klotzbuecher teaches a radar system with transceiver arrangement and data processing appropriate for detecting and processing radar targets with overlapping signal components; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in the ability to implement Short’s technique in an improved radar system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).


Regarding claim 7,
	Short in view of Klotzbuecher and further in view of Testar teaches the invention as claimed and discussed above.
	
Short does not explicitly teach:
The method as recited in claim 6, wherein the second subsequence and the third subsequence are of equal length. 

Klotzbuecher teaches:
The method as recited in claim 6, wherein the second subsequence and the third subsequence are of equal length. (Fig. 3; [0048] – a second transmitter antenna arrangement 10b… being arranged to transmit a corresponding first chirp signal 4a and second chirp signal 4b; Chirp signals 4a and 4b can be of equal length)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Klotzbuecher’s known device to Short’s known technique ready for improvement to yield predictable results. Such a finding is proper because (1) Short teaches a base technique for calculating spectral values as a method of signal processing in order to separate radar targets with overlapping signal components; (2) Klotzbuecher teaches a radar system with transceiver arrangement and data processing appropriate for detecting and processing radar targets with overlapping signal components; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in the ability to implement Short’s technique in an improved radar system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).


Regarding claim 8,
Short in view of Klotzbuecher and further in view of Testar teaches the invention as claimed and discussed above.
	Short further teaches:
The method as recited in claim 1, wherein providing the digital radar signal comprises: 
receiving an RF radar signal in a reception channel ([0327] – signal may subsequently be (but not limited to): transmitted between receivers (e.g. RF transmission))) and down-converting the received RF radar signal; (Short does not explicitly teach down-converting the received RF signal. However, it would be obvious to one skilled in the art to down-convert in order to simplify subsequent stages.)
generating the digital radar signal based on the down-converted RF radar signal. ([0327] – signal may subsequently be (but not limited to): transmitted between receivers (e.g. RF transmission))

Regarding claim 9,
Short in view of Klotzbuecher and further in view of Testar teaches the invention as claimed and discussed above. 
Short further teaches:
The method as recited in claim 8, further comprising: 
if the group of radar targets having the overlapping signal components is detected, repeating calculating of a further spectral value for each radar target of the group of radar targets for digital radar signals ([0145-0146] – spectral values that have been sampled onto the frequency grid; If a group of targets having overlapping signals are detected, high resolution spectral analysis will reveal signal components of each target.)

Regarding claim 10,
Short in view of Klotzbuecher and further in view of Testar teaches the invention as claimed and discussed above.
	Short further teaches:
The method as recited in claim 9, further comprising: 
calculating angles of azimuth of radar targets of the group of radar targets based on the calculated further spectral values. ([0330] – signal separation technology described herein may be utilized in Radar-based object detection and tracking systems that rely on radio waves as a method to determine the range, altitude, direction, speed or other characteristics of objects.)

Regarding claim 11,
Short teaches:
A system, comprising: 
a radar ([0332] – the technology may be applied to other radiofrequency-based (RF) systems, such as a scalable multifunction RF system which enables RF functionality (e.g. radar,); [0330] – In some embodiments, the signal separation technology described herein may be utilized in Radar-based object detection and tracking systems that rely on radio waves as a method to determine the range, altitude, direction, speed or other characteristics of objects.)  transceiver ([0332] – radar transceiver) (lined through portion of claim corresponds to limitations not taught by Short) 
wherein the radar transceiver is configured to transmit ([0327] – The  signal  separation  (SS)  technology  described herein may be applied to any system that may send or capture signals through a collection mechanism for either transmission, storage, analysis or manipulation. The signal may subsequently be (but not limited to): transmitted between receivers (e.g. RF transmission) (lined through portion of claim corresponds to limitations not taught by Short)
wherein the reception channel is configured to generate a digital radar signal ([0327] – The  signal  separation  (SS)  technology  described herein may be applied to any system that may send or capture signals through a collection mechanism for either transmission, storage, analysis or manipulation. The signal may subsequently be (but not limited to): transmitted between receivers (e.g. RF transmission)… SS technology may be introduced into one or more processes and/or systems that involve digital signal processing.; [0330] – In some embodiments, the signal separation technology described herein may be utilized in Radar-based object detection and tracking systems that rely on radio waves as a method to determine the range, altitude, direction, speed or other characteristics of objects.)  (lined through limitation corresponds to element not taught by reference) from chirp echoes corresponding to the sequence of RF chirps, ([0332] – echo signal received in the radar receiver… radiofrequency echoes returned from targets) wherein each signal segment of the sequence of signal segments is respectively associated with a different chirp ([0356] – signal generator, power amplifier and electro-acoustic transducer/array at constant frequency or a "chirp" of changing frequency (enabling pulse compression upon reception)) of the sequence of RF chirps; and ([0327] – signal may subsequently be (but not limited to): transmitted between receivers (e.g. RF transmission)) 
and at least one processor configured to: 
generate data needed to create a range-Doppler map ([0331] – SS technology may be applied to the radar systems… in conjunction with one or more of such systems, such as: pulse-doppler, moving target indication, 3 D mapping imaging applications,)
detect radar targets ([0330] – signal separation technology described herein may be utilized in Radar-based object detection and tracking systems that rely on radio waves as a method to determine the range, altitude, direction, speed or other characteristics of objects.) ([0331] – SS technology may be applied to the radar systems… in conjunction with one or more of such systems, such as: pulse-doppler) from the range-Doppler information; 
ascertain whether the detected radar targets comprise a group of radar targets having overlapping signal components information; and ([0085] – overlapping signal elements within the same frequency range may be independently extracted and enhanced)



Klotzbuecher teaches:
having a reception channel ([0130] – at least one receiver antenna arrangement), a first transmission channel, ([0048] – a first transmitter antenna arrangement 10a)  and a second transmission channel ([0048] – a second transmitter antenna arrangement 10b)  
transmit a sequence of radio frequency (RF) chirps via at least one of the first transmission channel and the second transmission channel, including transmitting a first subsequence of successive chirps via the first transmission channel and transmitting a second subsequence of successive chirps via the second transmission channel, (Figs. 2, 3; [0048] – a first transmitter antenna arrangement 10a… being arranged to transmit a corresponding first chirp signal 4a and second chirp signal 4b; [0048] – a second transmitter antenna arrangement 10b… being arranged to transmit a corresponding first chirp signal 4a and second chirp signal 4b))
having a sequence of signal segments ([0029] – each transceiver arrangement includes a signal generator and is arranged to transmit a first chirp signal and second chirp signal)
transmitted via at least one of the first transmission channel and the second transmission channel; (Figs. 2, 3; [0048] – a first transmitter antenna arrangement 10a and a second transmitter antenna arrangement 10b being arranged to transmit a corresponding first chirp signal 4a and second chirp signal 4b)
generate a range-Doppler map (Fig. 4; [0027] – plurality of Range-Doppler matrices is obtained) based on a first subsequence of successive signal segments of the sequence of signal segments, wherein the first subsequence of successive signal segments are associated with the first subsequence of successive chirps emitted via the first transmission channel (Figs. 2, 3; [0048] – a first transmitter antenna arrangement 10a… being arranged to transmit a corresponding first chirp signal 4a and second chirp signal 4b)
detect radar targets in the range-Doppler map (Fig. 4; [0057-66] – At first range R.sub.1 there is a first target indication 25 detected at a first speed v.sub.1… second target indication 26)  
ascertain whether the detected radar targets comprise a group of radar targets having overlapping signal components in a distance dimension(Fig. 4; [0057-60] – third target indication 27 detected at third range R.sub.3… fifth target indication 29 appears at the third range R.sub.3… imaginary fifth target indication 29.sub.i… anti-aliasing filter 7; all three target indications have overlapping signal components in distance dimension; [0064] – By use of the dwell list 34, it is possible for the second processing path 31 to focus the processing efforts where there is an increased possibility for presence of objects)
in response to detecting the group of radar targets having the overlapping signal components, calculate a spectral value each radar target of the group of radar targets having the overlapping signal components ([0063] – The second processing path 31 is arranged to extract specific spectral lines from the Range-Doppler matrix 35 and store them in a buffer structure.) based on a second subsequence of the sequence of signal segments (Figs. 2, 3; [0048] – a second transmitter antenna arrangement 10b… being arranged to transmit a corresponding first chirp signal 4a and second chirp signal 4b) and based on velocity values ascertained from the range-Doppler map, that correspond to the radar targets of the group of radar targets, ([0146] – feed the two-dimensional spectrum of each Range-Doppler matrix 35 into a first processing path 30 and a second processing path 31) wherein the second subsequence of successive signal segments are associated with the second subsequence of successive chirps emitted via the second transmission channel. (Figs. 2, 3; [0048] – a second transmitter antenna arrangement 10b… being arranged to transmit a corresponding first chirp signal 4a and second chirp signal 4b; [0070] – after every pulse block 4, where three decision outcomes are possible: No Target, Target Present, and No Decision. If the latter decision is made, then another pulse block 4 is evaluated.) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Klotzbuecher’s known device to Short’s known technique ready for improvement to yield predictable results. Such a finding is proper because (1) Short teaches a base technique for calculating spectral values as a method of signal processing in order to separate radar targets with overlapping signal components; (2) Klotzbuecher teaches a radar system with transceiver arrangement and data processing appropriate for detecting and processing radar targets with overlapping signal components; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in the ability to implement Short’s technique in an improved radar system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Short in view of Klotzbuecher does not teach:
Wherein the second subsequence of successive chirps has a smaller number of chirps than the first subsequence of successive chirps

Testar teaches: 
Wherein the second subsequence of successive chirps has a smaller number of chirps than the first subsequence of successive chirps ([claim 1] – “the number of second type chirps is less than the number of first type chirps”)

Teaching in Klotzbuecher and Testar would have led one of ordinary skill to modify Nayyar’s known technique to arrive at the claimed invention.  Such a finding is proper because (1) there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings. Klotzbuecher teaches the need to choose interleaving chirp parameters at [00131].  In a similar field of endeavor, Testar further teaches that using fewer second type chirps is more optimal by increasing the efficiency of transmitted chirps at col. 6; (2) there was a reasonable expectation of success; and (3) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 12,
Short in view of Klotzbuecher and further in view of Testar teaches the invention as claimed and discussed above. 

	Short further teaches:
The system as recited in claim 11, wherein, in order to detect the radar targets, the at least one processor is configured to use the digital radar signal as a basis for calculating a range-Doppler map ([0331] – in conjunction with one or more of such systems, such as: pulse-doppler) 

Short does not explicitly teach:
and determine in the range- Doppler map a local maxima pointing to corresponding radar targets, and wherein, in order to ascertain whether the detected radar targets comprise the group of radar targets having overlapping signal components, the at least one processor is configured to determine whether the detected radar targets have signal components in a same frequency bin of the range- Doppler map, wherein the detected radar targets that have the signal components in the same frequency bin of the range-Doppler map are grouped into the group of radar targets

Klotzbuecher teaches:
and determine in the range- Doppler map (Fig. 4; [0027] – plurality of Range-Doppler matrices is obtained) a local maxima pointing to corresponding radar targets, (Fig. 4, element 25; [0060] – target indication 25) and wherein, in order to ascertain whether the detected radar targets comprise the group of radar targets having overlapping signal components, the at least one processor is configured to determine whether the detected radar targets have signal components in a same frequency bin of the range- Doppler map, ([0058-0062] – target indications 29 and 29.sub.i indicate detected radar targets with overlapping signal components. Also see target indications 28 and 28.sub.m) wherein the detected radar targets that have the signal components in the same frequency bin of the range-Doppler map are grouped into the group of radar targets. ([0063] –data from the Range-Doppler matrix 35 in dependence of the present dwell list 34. The second processing path 31 further includes a target detection module 37)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Klotzbuecher’s known device to Short’s known technique ready for improvement to yield predictable results. Such a finding is proper because (1) Short teaches a base technique for calculating spectral values as a method of signal processing in order to separate radar targets with overlapping signal components; (2) Klotzbuecher teaches a radar system with transceiver arrangement and data processing appropriate for detecting and processing radar targets with overlapping signal components; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in the ability to implement Short’s technique in an improved radar system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).


Regarding claim 19,
	Short in view of Klotzbuecher and further in view of Testar teaches the invention as claimed and discussed above.

	Short does not explicitly teach:
The system as recited in claim 11, wherein: 
the group of radar targets have the overlapping signal components in a same distance frequency bin of the range-Doppler map and have no overlapping signal components in velocity frequency bins of the range-Doppler map, or
the group of radar targets have the overlapping signal components in adjacent distance frequency bins of the range-Doppler map and have no overlapping signal components in the velocity frequency bins of the range-Doppler map.

	Klotzbuecher further teaches:
The system as recited in claim 11, wherein: 
the group of radar targets have the overlapping signal components in a same distance frequency bin of the range-Doppler map and have no overlapping signal components in velocity frequency bins of the range-Doppler map, or (Fig. 4 – target indications 28, 29, 29.sub.i have the same range and no overlapping velocities)
the group of radar targets have the overlapping signal components in adjacent distance frequency bins of the range-Doppler map and have no overlapping signal components in the velocity frequency bins of the range-Doppler map. (As best interpreted by examiner, this limitation is listed in the alternative and is not required by the claim.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Klotzbuecher’s known device to Short’s known technique ready for improvement to yield predictable results. Such a finding is proper because (1) Short teaches a base technique for calculating spectral values as a method of signal processing in order to separate radar targets with overlapping signal components; (2) Klotzbuecher teaches a radar system with transceiver arrangement and data processing appropriate for detecting and processing radar targets with overlapping signal components; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in the ability to implement Short’s technique in an improved radar system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).


Regarding claim 20,
	Short in view of Klotzbuecher and further in view of Testar teaches the invention as claimed and discussed above.

	Short further teaches:
The system as recited in claim 11, wherein the distance value and the velocity value for each detected radar target are extracted from the range-Doppler map. ([0330] – signal separation technology described herein may be utilized in Radar-based object detection and tracking systems that rely on radio waves as a method to determine the range, altitude, direction, speed or other characteristics of objects.)

Regarding claim 21,
	Short in view of Klotzbuecher and further in view of Testar teaches the invention as claimed and discussed above.

	Short does not teach:
The system as recited in claim 11, wherein the calculation of the spectral value for each radar target of the group of radar targets having the overlapping signal components comprises: 
transforming the second subsequence of successive signal segments into a frequency domain (Fig. 10 – IF signal 14) in order to obtain a corresponding spectra;
extracting values from a frequency bin of the obtained corresponding spectra that is associated with the group of radar targets; and
estimating a spectral value for each radar target of the group of radar targets based on the extracted values.

	Klotzbuecher further teaches:
The system as recited in claim 11, wherein the calculation of the spectral value for each radar target of the group of radar targets having the overlapping signal components comprises: 
transforming the second subsequence of successive signal segments into a frequency domain (Fig. 10 – IF signal 14) in order to obtain a corresponding spectra; ([0116-0126] – first FFT… second FFT… plurality of Range-Doppler matrices 35 is obtained)
extracting values from a frequency bin of the obtained corresponding spectra that is associated with the group of radar targets; and ([0073] – it is the nature of the RangeDoppler matrix 35 that frequencies in the range dimension are changing as a function of time. The so-called range-rate of the energy within a certain RD matrix element can be derived from the matrix element index in the Doppler dimension; [0084] – The LLF matrix updating module 42 is arranged for actual target signal detection; [0103] – The parameter estimation module 49 is arranged to calculate all parameters, i.e. range, Doppler and bearing)
estimating a spectral value for each radar target of the group of radar targets based on the extracted values. ([0063] – The second processing path 31 is arranged to extract specific spectral lines from the Range-Doppler matrix 35 and store them in a buffer structure; [0088] – each matrix element of the LLF matrix is summed up with the LLF value of the corresponding RD spectral line)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Klotzbuecher’s known device to Short’s known technique ready for improvement to yield predictable results. Such a finding is proper because (1) Short teaches a base technique for calculating spectral values as a method of signal processing in order to separate radar targets with overlapping signal components; (2) Klotzbuecher teaches a radar system with transceiver arrangement and data processing appropriate for detecting and processing radar targets with overlapping signal components; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in the ability to implement Short’s technique in an improved radar system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Allowable Subject Matter
Claims 13-14 allowed.
The following is an Examiner’s statement of reasons for allowance:
The closest prior art of record (Nayyar et al.; US 2016/0018511 Al; hereinafter “Nayyar”) does not teach nor fairly render obvious the combinations of claims 13-14. 
Regarding claim 13:
Nayyar teaches:
Transmitting a first subsequence of temporally successive chirps ([0025] – consecutive sequences of chirps are transmitted and received to generate radar signals; [0026] – number of chirps in the chirp sequence)  via a first channel of([0029] – The transmitter component (Tx) has three antennas and three transmission channels. For each radar frame, one or more of the transmission channels transmits chirps generated by the signal generator under the control of the ASIC 304.)  
Transmitting a second subsequence of temporally successive chirps ([0025] – consecutive sequences of chirps are transmitted and received to generate radar signals) via a second channel of the radar system, ([0029] – The transmitter component (Tx) has three antennas and three transmission channels. For each radar frame, one or more of the transmission channels transmits chirps generated by the signal generator under the control of the ASIC 304.)  wherein the second subsequence of temporally successive chirps is transmitted after the first subsequence of temporally successive chirps in time ([0025] – consecutive sequences of chirps are transmitted and received to generate radar signals) and the second subsequence of temporally successive chirps has a (lined through limitation corresponds to element not taught by reference) number of chirps than the first subsequence of temporally successive chirps; ([0047] – The chirp parameters are defined by the radar system architecture and may include, for example, a transmitter enable parameter for indicating which transmitters to enable, a chirp frequency start value, a chirp frequency slope, an analog-to-digital (ADC) sampling time, a ramp end time, a transmitter start time, etc.)  
Generating a range-Doppler map based only on the first subsequence of temporally successive chirps; (Fig. 2; [0042] – In some embodiments, the signal processor component 544 may perform the range FFT and the Doppler FFT on each sequence of chirps in a radar frame; [0054] – The output of each Doppler FFT is an MxN range-Doppler slice)
Detecting one or more targets in the range-Doppler map; ([0042] – perform partial object detection based on the results of the Doppler FFT; [0072] – The object detection is then completed 916 in the processing unit 406) 
Determining a distance value and a velocity value for each detected radar target based on the range-Doppler map ([0027] – peaks in the resulting MxN range-Doppler plane, also referred to as a range-Doppler array or range-Doppler slice, correspond to the range and relative speed (velocity) of potential objects; [0037] – The processing unit 406 includes functionality to process the data received from the radar SOCs 402, 404 to complete any remaining signal processing to determine, for example, distance, velocity, and angle of any detected objects.)
Generating a range map based only on the second subsequence of temporally successive chirps; and ([0042] – In some embodiments, the signal processor component 544 may perform the range FFT and the Doppler FFT on each sequence of chirps in a radar frame.)
Calculating an angle for each detected radar target based on the signal components extracted from the range map and velocity values determined from the range-Doppler map ([0055] – Angle FFTs are performed 614 by the processing unit 406 on corresponding Doppler slices for a given range.)

Nayyar does not teach:
the second subsequence of temporally successive chirps has a smaller number of chirps than the first subsequence of temporally successive chirps; 

Claim 15 recites similar limitations to claim 13 and would be allowable for similar reasons to claim 13 if amended to overcome the rejection under 35 USC 112(b).

Claims 16-18, 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Short in view of Klotzbuecher and further in view of Testar does not teach the combinations of claims 16-18, 22.

Regarding claim 16,
	Short in view of Klotzbuecher and further in view of Testar does not explicitly teach:
The system as recited in claim 11, wherein, in response to detecting the group of radar targets having the overlapping signal components, the at least one processor configured to: 
generate a range map based on the second subsequence of successive signal segments of the sequence of signal segments
extract values of at least one distance frequency bin from the range map, wherein the at least one distance frequency bin corresponds to at least one distance frequency bin of the range-Doppler map comprising the overlapping signal components, and
calculate the spectral value for each radar target of the group of radar targets having the overlapping signal components by determining each spectral value based on the extracted values and the velocity values, obtained from the range-Doppler map, that correspond to the radar targets of the group of radar targets.

Regarding claim 17,
	Short in view of Klotzbuecher and further in view of Testar does not explicitly teach:
The system as recited in claim 11, wherein, in response to detecting the group of radar targets having the overlapping signal components, the at least one processor configured to: 
generate a range map based on the second subsequence of successive signal segments of the sequence of signal segments, and
calculate the spectral value for each radar target of the group of radar targets having the overlapping signal components based on values extracted from the range map and based on the velocity values, obtained from the range-Doppler map, that correspond to the radar targets of the group of radar targets.

Regarding claim 18,
	Short in view of Klotzbuecher and further in view of Testar does not explicitly teach:
The system as recited in claim 17, wherein the determined spectral values from the range map are separated from each other.

Regarding claim 22,
	Short in view of Klotzbuecher and further in view of Testar does not explicitly teach:
The system as recited in claim 11, wherein the at least one processor is configured to generate the range-Doppler map based soley on the first subsequence of successive signal segments out of the sequence of signal segments.

	Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANA CROSS whose telephone number is (571)272-8721. The examiner can normally be reached M-F 9-6EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/JULIANA CROSS/               Examiner, Art Unit 3648                                      

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648